Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/27/20 have been fully considered but they are not persuasive. Applicant has presented a single argument to the Examiner, stating that the newly amended claims require a curved end portion of the first wall and the prior art of Loewe fails to disclose such a limitation. Examiner has reviewed the argument and the annotated figure Applicant provided but fails to be persuaded that the prior art fails to disclose this new limitation.  Examiner has re-attached the annotated Figure provided by Applicant with new comments indicating his belief that said limitation is taught by Loewe and where such limitation is found. See, below. Therefore, the Examiner has maintained his rejection and modified the Allowable claims to acknowledge, Applicant’s correction of the 112 issues previously presented in Examiner’s non final rejection. 

    PNG
    media_image1.png
    438
    657
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loewe, German Patent Publication DE102016213349A1 (hereinafter “Loewe”). 
In Reference to Claim 1: 
Loewe discloses a control plate (30; Figure 2 or 2a), the control plate (30; Figure 2 or 2a) configured to alternatingly connect hydrostatic operating chambers of an oblique axis construction type axial piston machine (Figure 1) to pressure medium connections of the axial piston machine in terms of pressure medium, the control plate (Figure 2) comprising: a first end face (31) extending transversely to a rotation axis (61), the first end face including: a first kidney-like control opening (36); and a first recess (See, Annotated Figure) bounded in the first end face (31) by the first kidney-like control opening (36), the first recess having a first wall portion (See, Annotated Figure)  at an end portion of the first kidney-like control opening, the first wall portion arranged in or counter to a rotation direction of the rotation axis, and the first wall portion extending so as to be at least partially positioned relative to the rotation axis (61); and a second end face (not shown in detail but 32 found in Figure 1 ) directed away from the first end face, wherein the first recess at least partially forms at least one through recess extending 

    PNG
    media_image2.png
    746
    820
    media_image2.png
    Greyscale

In Reference to Claim 10: 
Loewe further discloses wherein the at least one first recess further has a second wall portion bounded by the first kidney-like control opening. Examiner notes that Applicant’s second wall is defined as the thickness depth from the end face of the kidney cut out to the first wall. Examiner notes that like Applicant’s configuration Loewe features a second wall which cannot be displayed but is also represented as the depth from the end face of the kidney cut out to where that surface meets the first wall. The examiner has annotated the drawing which indicated the edge of the second wall.  See, Annotated Figure above. 
In Reference to Claim 11: 
Loewe further discloses wherein the second wall portion extends parallel with the rotation axis. The well extends in the same orientation as the rotation axis. If looking at the image above it would be going into and out of the paper. 
In Reference to Claim 15: 
An axial piston machine of oblique axis construction type (Figure 1), comprising: hydrostatic operating chambers; pressure medium connections; a control plate (30), the control plate configured to alternatingly connect the hydrostatic operating chambers to the pressure medium connections in terms of pressure medium, and the control plate including: a first end face (31) extending transversely to a rotation axis, the first end face having: a first kidney-like control opening (36); and a first recess (See, Annotated Figure above) bounded in the first end face (31) by the first kidney-like control opening (36), the first recess having a first wall portion (See, Annotated Figure above) at an end portion of the first kidney-like control opening (36), the first wall portion arranged in or counter to a rotation direction of the rotation axis (61); and a second end face (32) directed away from the first end face, wherein the first recess at least partially forms at least one through recess (See, Annotated Figure above) extending from the first end face toward the second end face, and the first wall portion has a curved end portion at a junction with the at least one through recess (See, Annotated Figure in Response to Arguments and above) a housing portion (60) that includes pressure medium connections, wherein the second end face (32) of the control plate abuts the housing portion in a fixed or slidable fashion. See, Annotated Figure Above for control plate details; See also, Annotated Figure below for Axial piston machine details. 
Allowable Subject Matter
Claim 4-9, 12-14 and 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 2 recites the limitation “wherein at least the first wall portion is configured so as to be constant in terms of tangent”. The prior art fails to disclose wherein the first wall portion has a constant curvature in relationship to where it forms part of the the through hole. See, Examiner’s interpretation of the claim in his 112 rejection above. 
Claim 7 and 16 recites the limitation “the second recess forms a second slot-like control opening in the second end face”. Examiner has reviewed all the relevant prior art and none discloses the second end face having a recess of this fashion. 
Claim 8, 9, and 12-14 would be allowable based off their dependence of claim 7.
Claim 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites the limitation “wherein at least the first wall portion is configured so as to be constant in terms of curvature.” The closest prior art of record, Loewe, fails to disclose wherein the first wall portion has a constant curvature featuring a fist wall which contains no curvature at all.
Claim 5 recites the limitation “wherein the cross-sections are circle portions with different or identical radii.” The prior art fails to disclose wherein the cross-sections of the first wall contain circle portions. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745